Motions by Solomon D. Rosen and William J. Clark for permission to intervene and, as intervenors, to move for amendment of the remittitur herein granted. Motion by James P. Grilligan, Frederick A. Kern and Daniel F. McNamara for leave to intervene and, as intervenors, to move for amendment of the remittitur herein granted. Return of remittitur is requested and, upon return, it will be amended to read as follows: Order reversed, with costs in all courts, for the reasons set forth in the dissenting opinion at the Appellate Division and the Civil Service Commission of the State of New York directed to eliminate question 28 from the three examinations in which it appears and to make the essential readjustment in the credit to be given to all examinees for each of the remaining questions. (See Matter of Gruner v. McNamara, 298 N. Y. 395; see, also, Matter of Acosta v. Lang, 13 N Y 2d 1079, 1081.) No opinion. All concur.
Motion by appellants to vacate all stays of the judgment entered on the decision of the Court of Appeals dated October 21, 1965 denied. [See 16 N Y 2d 917.]